Exhibit 10.08
TELETECH HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into
between TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                     (“Grantee”), as of                     (the “Grant Date”).
In consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:
     1. Grant of RSUs. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Stock Option Plan, as amended and restated (the “Plan”), a
copy of which is attached hereto and incorporated herein by this reference,
TeleTech grants to Grantee                      RSUs (the “Award”).
     2.
          (a) Rights Upon Termination of Service. If Grantee incurs a
Termination of Service (as defined below) for any reason other than (i) for
“Cause” (as defined herein), (ii) Grantee’s death, or (iii) Grantee’s mental,
physical or emotional disability or condition (a “Disability”), Grantee shall
retain rights of ownership to any then vested portion of the Award. Any unvested
portion of the Award shall be immediately cancelled.
          (b) Rights Upon Termination of Service For Cause. If Grantee incurs a
Termination of Service for Cause, the RSUs shall be immediately cancelled.
          (c) Rights Upon Grantee’s Death or Disability. If Grantee incurs a
Termination of Service as a result of Grantee’s death or disability, Grantee
shall retain any then vested portion of the Award. Any unvested portion of the
Award shall be immediately cancelled.
     3. Vesting.
          (a) The RSU Award shall vest in                      installments
beginning on                                          , as delineated in the
table below:

          Vesting Schedule       Cumulative   Vesting Date   Percentage        
 

          (b) Grantee must not have incurred a Termination of Service before any
Vesting Date in order to vest in the portion of the RSUs that vest on such
Vesting Date. No portion of the RSUs shall vest between Vesting Dates; if
Grantee incurs a Termination of Service for any reason, then any portion of the
RSUs that is scheduled to vest on any Vesting Date after the date Grantee’s
Termination of Service is terminated automatically shall be forfeited as of the
Termination of Service.
     3A. Vesting Following a Change in Control.
          (a) Accelerated Vesting. Notwithstanding the vesting schedule
contained in Section 3,
          (i) upon a Change in Control (as hereinafter defined), any unvested
Performance Vesting RSUs that would otherwise vest in excess of 12 months from
the effective date of the Change of Control shall be treated as Time Vesting
RSUs and together with the Time Vesting RSUs shall be accelerated

-1-



--------------------------------------------------------------------------------



 



such that they shall vest on the one year anniversary of the effective date of
the Change of Control as follows:

  •   during the first year of employment or service — 0% of the unvested
restricted shares shall be accelerated     •   during the second year of
employment or service — 20% of the unvested restricted shares shall be
accelerated     •   during the third year of employment or service — 50% of the
unvested restricted shares shall be accelerated     •   during the fourth year
of employment or service and thereafter — 100% of the unvested restricted shares
shall be accelerated.

Any Performance Vesting RSUs scheduled to vest within 12 months after the
effective date of the Change of Control shall continue to vest pursuant to the
schedule set forth in Section 3.
          (ii) if Grantee incurs a Termination of Service within 12 months
following a Change in Control, then the entire amount of the Award shall become
100% vested as of Grantee’s Termination Date (as defined herein); provided,
however, that the accelerated vesting described in the foregoing clause
(ii) shall not apply if Grantee’s Termination of Service is (A) by Grantee for
any reason other than for “Good Reason” (as defined herein), or (B) by TeleTech
for “Cause” (as defined herein).
          (b) Definition of “Change in Control”. For purposes of this Agreement,
“Change in Control” means the occurrence of any one of the following events:
          (i) any consolidation, merger or other similar transaction
(A) involving TeleTech, if TeleTech is not the continuing or surviving
corporation, or (B) which contemplates that all or substantially all of the
business and/or assets of TeleTech will be controlled by another corporation;
          (ii) any sale, lease, exchange or transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of
TeleTech (a “Disposition”); provided, however, that the foregoing shall not
apply to any Disposition to a corporation with respect to which, following such
Disposition, more than 51% of the combined voting power of the then outstanding
voting securities of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of at least 51% of the then outstanding Common Stock
and/or other voting securities of TeleTech immediately prior to such
Disposition, in substantially the same proportion as their ownership immediately
prior to such Disposition;
          (iii) approval by the stockholders of TeleTech of any plan or proposal
for the liquidation or dissolution of TeleTech, unless such plan or proposal is
abandoned within 60 days following such approval;
          (iv) the acquisition by any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended), or two
or more persons acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 51% or more of the outstanding shares of voting stock of TeleTech; provided,
however, that for purposes of the foregoing, “person” excludes Kenneth D.
Tuchman and his affiliates; provided, further that the foregoing shall exclude
any such acquisition (A) by any person made directly from TeleTech, (B) made by
TeleTech or any Subsidiary, or (C) made by an employee benefit plan (or related
trust) sponsored or maintained by TeleTech or any Subsidiary; or
          (v) if, during any period of 15 consecutive calendar months commencing
at any time on or after the Grant Date, those individuals (the “Continuing
Directors”) who either (A) were directors of TeleTech on the first day of each
such 15-month period, or (B) subsequently became directors of TeleTech and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors then on the board of
directors of TeleTech, cease to constitute a majority of the board of directors
of TeleTech.

-2-



--------------------------------------------------------------------------------



 



          (c) Other Definitions. The following terms have the meanings ascribed
to them below:
          (i) “Cause” has the meaning given to such term, or to the term “For
Cause” or other similar phrase, in Grantee’s Employment Agreement with TeleTech
or any Subsidiary, if any; provided, however, that if at any time Grantee’s
employment or service relationship with TeleTech or any Subsidiary is not
governed by a written agreement or if such written agreement does not define
“Cause,” then the term “Cause” shall have the meaning given to such term in the
Plan.
          (ii) “Termination Date” means the date upon which Grantee incurs a
Termination of Service and for a Grantee who is then an employee, shall mean the
latest day on which Grantee is expected to report to work and is responsible for
the performance of services to or on behalf of TeleTech or any Subsidiary,
notwithstanding that Grantee may be entitled to receive payments from TeleTech
(e.g., for unused vacation or sick time, severance payments, deferred
compensation or otherwise) after such date; and
          (iii) “Good Reason” means with respect to any Grantee who is an
employee (A) any reduction in Grantee’s base salary; provided that a reduction
in Grantee’s base salary of 10% or less does not constitute “Good Reason” if
such reduction is effected in connection with a reduction in compensation that
is applicable generally to officers and senior management of TeleTech;
(B) Grantee’s responsibilities or areas of supervision within TeleTech or its
Subsidiaries are substantially reduced; or (C) Grantee’s principal office is
relocated outside the metropolitan area in which Grantee’s office was located
immediately prior to the Change in Control; provided, however, that temporary
assignments made for the good of TeleTech’s business shall not constitute such a
move of office location. In addition, no termination of a Grantee’s employment
or service shall be deemed to be for Good Reason unless (i) Grantee provides
TeleTech with written notice setting forth the specific facts or circumstances
constituting Good Reason within thirty (30) days after the initial existence of
the occurrence of such facts or circumstances, (ii) TeleTech or the Subsidiary
which employs Grantee has failed to cure such facts or circumstances within
thirty (30) days of its receipt of such written notice, and (iii) the effective
date of the termination for Good Reason occurs no later than ninety (90) days
after the initial existence of the facts or circumstances constituting Good
Reason.
          (iv) “Termination of Service” shall mean:
          (a) As to an Independent Director, the time when a Participant who is
an Independent Director ceases to be a Director for any reason, including,
without limitation, a termination by resignation, failure to be elected, death
or retirement, but excluding terminations where the Participant simultaneously
commences employment with TeleTech or remains in employment or service with
TeleTech or any Subsidiary in any capacity.
          (b) As to an employee, the time when the employee-employer
relationship between a Participant and TeleTech or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Participant simultaneously commences service with TeleTech as an Independent
Director.
     The Committee, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Committee otherwise provides in the terms of
the Award Agreement or otherwise, a leave of absence, change in status from an
employee to an Independent Director or other change in the employee-employer
relationship shall constitute a Termination of Service only if, and to the
extent that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section. For purposes of
the Plan, a Participant’s employee-employer relationship or Independent Director
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

-3-



--------------------------------------------------------------------------------



 



               (v) “Independent Director” means a Director of TeleTech who is
not an employee of TeleTech or any Subsidiary.
     3B. Settlement of Vested RSUs. RSUs subject to an Award shall be settled
pursuant to the terms of the Plan as soon as reasonably practicable following
the vesting thereof, but in no event later than March 15 of the calendar year
following the calendar year in which the RSUs vest.
     4. RSUs Not Transferable and Subject to Certain Restrictions. The RSUs
subject to the Award may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended (the “Code”).
     5. Forfeiture If at any time during Grantee’s employment or services
relationship with TeleTech or at any time during the 12 month period following
Grantee’s Termination of Service, a Forfeiture Event (as defined below) occurs,
then at the election of the Committee, (a) this Agreement and all unvested RSUs
granted hereunder shall terminate and (b) Grantee shall return to TeleTech for
cancellation all shares held by Grantee plus pay TeleTech the amount of any
proceeds received from the sale of any shares to the extent such shares were
issued pursuant to RSUs granted under this Agreement that vested (i) during the
24 month period immediately preceding the Forfeiture Event, or (ii) on the date
of or at any time after such Forfeiture Event. “Forfeiture Event” means the
following: (i) conduct related to Grantee’s employment or service relationship
for which criminal penalties may be sought; (ii) Grantee’s commission of an act
of fraud or intentional misrepresentation; (iii) Grantee’s embezzlement or
misappropriation or conversion of assets or opportunities of TeleTech or any
Subsidiary; (iv) Grantee’s breach of any the non-competition or non-solicitation
provisions; (v) Grantee’s disclosing or misusing any confidential or proprietary
information of TeleTech or any Subsidiary or violation of any policy of TeleTech
or any Subsidiary or duty of confidentiality; or (vi) any other material breach
of the Code of Conduct or other appropriate and applicable policy of TeleTech or
any Subsidiary. The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Grantee from liability hereunder.
     6. Acceptance of Plan. Grantee hereby accepts and agrees to be bound by all
the terms and conditions of the Plan.
     7. No Right to Employment. Nothing herein contained shall confer upon
Grantee any right to continuation of employment or service relationship by
TeleTech or any Subsidiary, or interfere with the right of TeleTech or any
Subsidiary to terminate at any time the employment or service relationship of
Grantee. Nothing contained herein shall confer any rights upon Grantee as a
stockholder of TeleTech, unless and until Grantee actually receives shares of
Common Stock.
     8. Adjustments. Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any vested RSUs that have not been settled
pursuant to the Plan, make any adjustments necessary to prevent accretion, or to
protect against dilution, in the number and kind of shares that may be used to
settle vested RSUs in the event of a change in the corporate structure or shares
of TeleTech; provided, however, that no adjustment shall be made for the
issuance of preferred stock of TeleTech or the conversion of convertible
preferred stock of TeleTech. For purposes of this Section 7, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.
     9. No Other Rights. Grantee hereby acknowledges and agrees that, except as
set forth herein, no other representations or promises, either oral or written,
have been made by TeleTech, any Subsidiary or anyone acting on their behalf with
respect to Grantee’s rights under this Award, and Grantee hereby releases,
acquits and forever discharges TeleTech, the Subsidiaries and anyone acting on
their behalf of and from all claims, demands or causes of action whatsoever
relating to any such representations or promises and waives forever any claim,
demand or action against TeleTech, any Subsidiary or anyone acting on their
behalf with respect thereto.

-4-



--------------------------------------------------------------------------------



 



     10. Confidentiality. GRANTEE AGREES NOT TO DISCLOSE, DIRECTLY OR
INDIRECTLY, TO ANY OTHER EMPLOYEE OF TELETECH AND TO KEEP CONFIDENTIAL ALL
INFORMATION RELATING TO ANY AWARDS GRANTED TO GRANTEE, PURSUANT TO THE PLAN OR
OTHERWISE, INCLUDING THE AMOUNT OF ANY SUCH AWARD AND THE RATE OF VESTING
THEREOF; PROVIDED THAT GRANTEE SHALL BE ENTITLED TO DISCLOSE SUCH INFORMATION TO
SUCH OF GRANTEE’S ADVISORS, REPRESENTATIVES OR AGENTS, OR TO SUCH OF TELETECH’S
OFFICERS, ADVISORS, REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND ACCOUNTING
ADVISORS), WHO HAVE A NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE TAX,
FINANCIAL PLANNING OR OTHER SUCH PURPOSES.
     11. Severability. Any provision of this Agreement (or portion thereof) that
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 10, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.
     12. References. Capitalized terms not otherwise defined herein shall have
the same meaning ascribed to them in the Plan.
     13. Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, oral or written, between
TeleTech and Grantee relating to Grantee’s entitlement to RSUs or similar
benefits, under the Plan or otherwise.
     14. Amendment. This Agreement may be amended and/or terminated at any time
by mutual written agreement of TeleTech and Grantee; provided, however that
TeleTech, in its sole discretion, may amend the definition of “Change in
Control” in Section 3A(b) from time to time without the consent of Grantee.
     15. Section 409A.
          (a) Notwithstanding any provision herein to the contrary, for purposes
of determining whether Grantee has incurred a Termination of Service for
purposes of Section 3A hereof, Grantee will not be treated as having incurred a
Termination of Service unless such termination constitutes a “separation from
service” as defined for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If Grantee has a “separation from service”
following a Change in Control pursuant to Section 3A(a)(ii), the RSUs vesting as
a result of such “separation from service” will be paid on a date determined by
TeleTech within 5 days of Grantee’s “separation from service.” If Grantee is a
“specified employee” (within the meaning of Section 409A) with respect to
TeleTech at the time of a “separation from service” and Grantee becomes vested
in RSUs as a consequence of a “separation from service,” the delivery of
property in settlement of such vested RSUs shall be delayed until the earliest
date upon which such property may be delivered to Grantee without being subject
to taxation under Section 409A.
          (b) This Restricted Stock Unit Agreement and the Award are intended to
be exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). Notwithstanding any provision of this Agreement to the
contrary, in the event that the Committee determines that the Award may be
subject to Section 409A of the Code, the Committee, in its sole discretion, may
adopt such amendments to this Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, from time to time, without the consent of
Grantee, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of penalty taxes under
Section 409A of the Code.

-5-



--------------------------------------------------------------------------------



 



     16. No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than Grantee and Grantee’s
respective successors and assigns expressly permitted herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
     17. Governing Law. The construction and operation of this Agreement are
governed by the laws of the State of Delaware (without regard to its conflict of
laws provisions).
[SIGNATURE PAGE TO FOLLOW]

-6-



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  TELETECH HOLDINGS, INC.    
 
           
 
  By:  
 
   
 
    Name:    
 
      Title:    
 
                          Signature of                      (“Grantee”)    
 
                          Grantee’s Social Security Number    

-7-